Filed 1/30/15 P. v. Townsend CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B256676

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA097445)
         v.

EDWARD TOWNSEND,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Tomson T. Ong, Judge. Affirmed.
                                                         ______
         Jerome J. Haig, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       An information, filed on December 20, 2013, charged Edward Townsend with
inflicting corporal injury on his spouse (Pen. Code, § 273.5, subd. (a)); making criminal
threats (Pen. Code, § 422, subd. (a)); and violating a protective order (Pen. Code, § 166,
subd. (a)(4)). Another information, also filed on December 20, 2013, charged Townsend
with the sale or transportation of methamphetamine (Health & Saf. Code, § 11379,
subd. (a)). Townsend waived his right to counsel and represented himself in both cases.
After initially entering not guilty pleas, on January 13, 2014, Townsend withdrew those
pleas and pleaded no contest to the four counts. On January 17, 2014, the trial court
imposed a state prison sentence of six years eight months, consisting of the upper term of
five years for inflicting corporal injury on his spouse, plus eight months (one-third the
midterm) for making criminal threats and one year (one-third the midterm) for selling or
transporting methamphetamine. It also imposed a one-year county jail term for violating
a protective order. The court, however, suspended execution of sentence and placed
Townsend on five years formal probation in both cases. As conditions of probation,
the court directed Townsend to “obey all laws and orders of the court,” “stay 100 yards
away” from his wife and “obey the protective order issued in this or any other case.”
And it issued a new protective order, directing Townsend to stay 100 yards away from
his wife and have no personal, electronic, telephonic or written contact with her.
       On March 20, 2014, a felony complaint was filed against Townsend, again
charging him with inflicting corporal injury on his spouse, making criminal threats and
violating a protective order. Townsend’s probation was preliminarily revoked, and a
formal probation violation hearing, to be combined with a preliminary hearing on the
felony complaint, was set for April 4, 2014. Townsend again waived his right to counsel
and represented himself in the combined probation violation and preliminary hearing.
       At that hearing, the People presented evidence that, on March 18, 2014, Townsend
had poked his wife in her face and body, injuring her upper left lip, called her derogatory
names and told her that if she called the police “he was going to chop [her] in pieces and
send [her] all over the continent.” Later that day, Townsend punched his wife’s face and
body. Townsend testified in his defense. He stated that, on March 18, 2014, his wife

                                             2
yelled at him, asking for money to fix a vehicle, threatened to call the police if he did not
give her the money and grabbed his hat off his head. According to Townsend, he did not
“come in contact with [his wife]. She found out the car was broken down and came in
contact with [him].” After hearing the evidence, the trial court found Townsend in
violation of probation in both of the prior cases, revoked probation and executed the
previously suspended sentence.1 Townsend timely appealed.
       We appointed counsel to represent Townsend in the matter. After examining
the record, counsel filed a Wende brief raising no issues on appeal and requesting that
we independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On
December 10, 2014, we directed counsel to immediately send the record on this appeal
and a copy of the opening brief to Townsend and notified Townsend that within 30 days
from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. We did not receive a response from
him.
       We have examined the entire record on appeal and determined that substantial
evidence supports the trial court’s decision to revoke probation. We may not reweigh
that evidence. We are satisfied that Townsend’s counsel has fully complied with his
responsibilities and that no arguable appellate issue exists. (People v. Wende, supra,
25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th 106, 110.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.

                                                         ROTHSCHILD, P. J.
We concur:


              CHANEY, J.                                 JOHNSON, J.


1
      The court also found the evidence sufficient for Townsend to answer on the new
charges in the March 20, 2014 felony complaint.

                                              3